ADAMS, Judge,
specially concurring:
I concur fully in Judge Hansen’s opinion. I write to discuss what some might perceive as a discrepancy between my vote in this case and my vote to approve certain language in Kerr Glass v. Hepler, 902 P.2d 1126 (Okla.App.1995) which I now find troubling. In Kerr, we faced the issue of which insurance carriers should be responsible for disability from a cumulative trauma hearing loss. Although we remanded the case to the trial court after recognizing the possibility of apportioning liability between insurance carriers “if competent evidence supports such apportionment,” we also indicated the trial court should have “applied the traditional two-pronged awareness test of Coy to determine the date of injury for purposes of establishing the liability of the insurance carriers.” Kerr, 902 P.2d at 1129.
In my opinion, the latter statement should not be read to suggest that liability must be determined by applying an arbitrary “date of injury” rather than by apportionment based on medical or scientific principles. My views concerning apportionment in cumulative trauma cases are expressed in my separate *155opinions in Parks v. Kerr Glass, 880 P.2d 408 (Okla.App.1994) and Kerr Glass v. Wilson, 880 P.2d 414 (Okla.App.1994).